R. W. WALKER, <7.
1. In refusing to change the venue from Autauga county, the court simply followed the express direction of the Code, which provides that “the trial can be removed but once.” — Code, § 3610.
2. The prisoner moved to quash the venire on two grounds: first,that it “ did not set out the Christian names in full, but only the initials, of twenty-three of said venire and second, because the venire “ did not state that they were summoned to try his case, but that they were summoned for Aildn.”
In reference to the first objection, it is plain,.we think, that no greater certainty should be required in setting out the names of jurors summoned for the trial of a capital case, than is necessary in alleging the name of the accused in an indictment. Whether the same degree of certainty would be indispensable in both cases, we need not inquire. In regard to indictments the rule is well settled, that it is sufficient to describe the defendant by the name by which he is generally known. Hence, if a person is in the habit of using initials for his Christian name, and is indicted by such initials instead of his full Christian name, the indictment is, in this respect, sufficient. — Wharton, § § 237, 240, 251, 255-7 ; State v. Anderson, 3 Richardson, 172.
It .ras not shown, or alleged even, that the twenty-three juror-., whose initials simply are given, were not known by f ^se initials; but the objection is, that iho “Christian names in full are not given.” For aught that appears in this record,these twenty-three jurors may be as well known by the letters prefixed to their surnames in the venire, as by their full Christian names. It was not pretended that the defendant had been in any way deceived or misled by the list which was furnished him. In the absence of any showing that such was the ease, and of any proof that the jurors were not generally known by the names as given in the list, it is obvious that the mere failure to insert in the panel “their Christian names in full” is not sufficient *405ground for quashing the venire,. — See State v. Anderson, 3 Rich. 172; Bill v. The State, 29 Ala. 38.
The bill of exceptions shows that, when the sheriff served the list upon the prisoner, he told the latter that it was “a list of the jury summoned to try his case for the murder of Hibbets at the present term of the court, and that he read said list over to the prisoner at the same time.” This is a complete answer, if indeed any was needed, to the second objection made to the venire.
■3. The conversation between the prisoner and McCall, in relation to the note found by McCall, was legal evidence. It tended to show that the defendant had been near the locality of the murder, about the time it was committed. The weight of the evidence was a question for the jury.
4. The bill of exceptions expressly states, that the confessions of the prisoner to Tyler and Bannister were “freely and voluntarily made.” ¥e see no shadow of legal objection to their admission as evidence.
5. The sufficiency of the indictment is expressly adjudged in Noles v. The State, 24 Ala. 672. Hence, the first charge asked was properly refused.
6. The second charge asked was based in part, if not altogether, on a state of facts of which there does not appear to have been any evidence whatever. It was, therefore, abstract, and there was no error in refusing it. Garrett v. Malone, 24 Ala. 376; Morris v. The State, 25 Ala. 57.
The judgment of the court below must be affirmed, and the sentence of the law must be executed, as ordered in the judgment of the circuit court.